DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest all the structure recited in claim 7, wherein its function is dependent upon an insertion or withdrawal of the first insertion portion.
Election/Restrictions
Applicant's election with traverse of claims 1, 2, 4, and 6-13 in the reply filed on 12-15-2021 is acknowledged.  The traversal is on the ground(s) that the restriction between Group I (claims 1-13) and Group II (claim 14) is improper because claim 14 “carries all the patentable features of Claims 1-13.”  This is not found persuasive because this is not the standard for restriction under 371 PCT Rules. The standard for restriction among multiple independent claims is whether or not the claims recite the same corresponding technical feature and if this feature is special (novel and un-obvious) over the prior art. In this case, claim 1 recites a “prevention device” while claim 14 recites an entire “nuclear reactor,” and thus, the claims are clearly not directed towards the same corresponding technical feature. Even taking the recited features that . 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 411a, 414 (Fig. 6A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: first coupling portions 116a,b and repeatedly cited as 161a,b in the Specification; “first insertion portion 110a” on page 36 should refer to 410a.  
Appropriate correction is required.
Claim Objections
Claim 11 objected to because of the following informalities:  please ensure that the first character in “O-ring” is the letter “O” and not a zero.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 2, 4, and 6-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “an injection line for injecting a fluid to the inside of the reactor vessel respectively on both sides thereof in a communicating manner.” It is unclear what the subject of “on both sides thereof” is. Does this refer to both sides of the injection line, both sides of the nozzle finishing portion, or both sides of the reactor vessel? In other words, does this limitation recite one-way flow into the reactor vessel on opposite sides of the reactor vessel, or does it recite two-way flow, i.e., flow inward and outward of the injection line/nozzle finishing portion? 
Claim 2 recites “a structure in which the one side is rotated between opening and closing positions of the communication hole due to a pressure difference on the basis of other side.” This language appears to be a machine translation of a foreign language and does not make sense.  	It is unclear if the “a structure” refers back to the check valve itself or is intended to introduce a separate structure or a sub-component of the check valve.  	“The one side” has insufficient antecedent basis in the claim.  	The communication hole is described as having “opening and closing positions.” it is unclear if the claim intends to recite that the hole itself has an opened position and a closed position, or if the check valve or the “structure” has an opened position and a closed position.  	“A pressure difference on the basis of other side” does not make sense. Other side of what? 
Claim 8 recites “the nozzle portion and the nozzle finishing portion are increased in thickness.” This limitation is unclear, as it is unclear if this limitation is intending to recite a method step of forming the nozzle and nozzle finishing portions (e.g., during their creation, they start out with one thickness and then their thickness is increased somehow), or if these portions exhibit an increased thickness relative to some other structure
Claim 10 recites “a sealing portion.” This limitation is unclear because the term “portion” implies that only a piece of a larger component is being cited. However, it is entirely unclear what the larger component is.  	This makes it further unclear what the relationship between the “sealing portion” and all the other recited “portions” in the remainder of the claim is. Is the sealing portion a portion of the nozzle portion? Is the sealing portion a portion of the nozzle finishing portion or a portion of the injection line? 
Claim 10 recites “at least one of portions” in line 2. It is entirely unclear which portions are being referred to here. No component generically called “portions” has thus far been introduced. There is insufficient antecedent basis for this term in the claim. 
Claim 10 is unclear because the use of “and” in the second-to-last-line makes it unclear if the claim requires a sealing portion in all of the recited locations, or in just one of them. 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103)
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malloy (US 10,672,524).
Regarding claim 1, Malloy teaches a prevention device (50, Figs. 1 and 2) for loss of coolant accident (LOCA), the prevention device comprising:  	a nozzle portion (left side of 70) integrally formed in a reactor vessel (12) and having a communication hole communicating with the inside of the reactor vessel (70 is hollow);  	a nozzle finishing portion (right portion of 70) assembled to the nozzle portion and an injection line (34) for injecting a fluid to the inside of the reactor vessel respectively on both sides thereof in a communicating manner (see Fig. 1: “A make-up line 34 provides a source of purified make-up coolant water at a pressure sufficient for injection into the pressure vessel 12,” col. 6, ll. 27-29); and  	a check valve mounting portion (82, 84) installed to be embedded inside the nozzle portion and having at least one check valve (60) opened by flow such that the fluid is injected into the reactor vessel,  	wherein the check valve (60) blocks outflow of a reactor coolant from the reactor (as shown in Fig. 3, valve 60 moves rightward to block flow; “the make-up line IIV [integral isolation valve] 38 can be suitably constructed as a check valve that permits flow into the reactor pressure vessel 12 but blocks flow out of the reactor pressure vessel 12,” col. 6, ll. 41-44; failure of the injection line 34, e.g., “if the pressure in the RCIPS make-up line 34 drops sufficiently,” results in closing of the valve, col. 8, ll. 37-54).
Claims 1, 4, 8, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a different embodiment of Malloy (“Malloy2”—Figure 4).
Regarding claim 1, Malloy2 teaches a prevention device (150, Fig. 4) for loss of coolant accident (LOCA), the prevention device comprising:  	a nozzle portion (152) integrally formed in a reactor vessel (12) and having a communication hole communicating with the inside of the reactor vessel (152 is hollow);  	a nozzle finishing portion (164) assembled to the nozzle portion and an injection line (34) for injecting a fluid to the inside of the reactor vessel respectively on both sides thereof in a communicating manner (see Fig. 1: “A make-up line 34 provides a source of purified make-up coolant water at a pressure sufficient for injection into the pressure vessel 12,” col. 6, ll. 27-29); and  	a check valve mounting portion (182, 160, 160) installed to be embedded inside the nozzle portion and having at least one check valve (160/1061) opened by flow such that the fluid is injected into the reactor vessel,  	wherein the check valve (160) blocks outflow of a reactor coolant from the (as shown in Fig. 4, valve members 160 move rightward against seat 162 to block flow; failure of the injection line 34, e.g., “if the pressure in the RCIPS make-up line 34 drops sufficiently,” results in closing of the valve, col. 8, ll. 37-54).
Regarding claim 4, Malloy2 anticipates all the elements of the parent claim and additionally teaches wherein the check valve mounting portion (182, 160, 160) has a first insertion portion including dual check valves (160, 160) disposed to be spaced apart from each other in a longitudinal 52direction of the nozzle portion (160, 160 are spaced apart in the left-right elongated direction of nozzle portion 152).
Regarding claim 8, Malloy2 anticipates all the elements of the parent claim and additionally teaches wherein the nozzle portion (152) and the nozzle finishing portion (164) are increased in thickness to reduce a failure probability (e.g., the left portion of 152 has a thicker dimension than the right portion of 152, and the leftmost and rightmost portions of 164 are thicker than the mid-section of 164). Examiner notes that the limitation “…to reduce a failure probability” is a desired result-type clause that the cited prior art is capable of achieving, i.e., it is known in the art that a thicker component is generally sturdier than a thinner component. 

Regarding claim 9, Examiner notes that the imitation “…after the check valve mounting portion is inserted” is a product-by-process limitation. In accordance with MPEP 2173.05(p), it is incumbent upon the Examiner to point out that the invention is 
Malloy2 anticipates all the elements of the parent claim and additionally teaches wherein the nozzle portion (152) and the nozzle finishing portion (64) are fastened to each other by a bolt or welding (these portions appear to be welded, as shown in Figure 4, or they can be bolted, col. 9, ll. 19-25) after the check valve mounting portion is inserted.

Regarding claim 10, Malloy2 anticipates all the elements of the parent claim and additionally teaches a sealing portion (e.g., the portion of 182 that juts radially outward) is provided in at least one of portions between the nozzle portion and the check valve mounting portion, between the nozzle port ion and the nozzle finishing portion, and between the nozzle finishing portion and the injection line (the portion of 182 that juts radially outward is in between the horizontal portion of the check valve mounting portion and the nozzle portion).

Regarding claim 11, Malloy2 anticipates all the elements of the parent claim and additionally teaches wherein the sealing portion is an O-ring or a sealing member (e.g., the portion of 182 that juts radially outward) using thermal expansion force or spring expansion force (as is known in the art, the sealing member will necessarily expand when heated and contract when cooled; the effects of the thermal expansion force are ).
Regarding claim 12, Malloy2 anticipates all the elements of the parent claim and additionally teaches wherein the injection line (34) is a safety injection Iine to which safety injection water is injected from a safety injection water storage section (32).
Regarding claim 13, Malloy2 anticipates all the elements of the parent claim and additionally teaches wherein the safety injection water storage section is at least one of a core makeup tank, a safety injection tank, and an in-containment refueling water storage tank (IRWST) (32 is a coolant inventory tank, which reads on any one of the listed types of tanks).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Malloy2 in view of Kanuch (US 10,529,458).
Regarding claim 2, Malloy2 anticipates all the elements of the parent claim. Malloy2 does not explicitly teach that the check valve rotates. 
Kanuch does. Kanuch is in the same art area of valves for reactor vessel penetrations (abstract) and teaches (Fig. 4B) a check valve (41b) that has a structure in which the one side is rotated between opening and closing positions of the communication hole (cavity interior) due to a pressure difference on the basis of other side (“a swing check valve 41 b (see FIG. 4B, in which a door 47 or other movable part is hinged and seats against a valve seat 49 such that flow into the reactor opens the door to admit the inflow while flow out of the reactor closes the door against the valve seat to block outflow), or so forth,” col. 6, ll. 26-31). A purpose for this teaching is, as (col. 6, ll. 26-31), to provide a valve in which the velocity (including direction) of the reactor flow itself controlled the opening or closing of the valve.
The combination of the hinge valve of Kanuch with the valve apparatus of Malloy2 would have produced a valve that used a hinged door to allow or prevent flow, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Malloy2, a person of ordinary skill would have predicted that combining Kanuch’s swing valve with Malloy2's apparatus would have produced Applicant's claimed invention of a hinged check valve. The skilled person’s motivation for the combination would have been the expectation of, as described by Kanuch (col. 6, ll. 26-31), to provide a valve in which the velocity (including direction) of the reactor flow itself controlled the opening or closing of the valve.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Malloy2 in view of “KR223” (KR 101522223 B12).

Regarding claim 6, Malloy anticipates all the elements of the parent claim but does not explicitly teach the claimed second insertion portion. 
KR223 does. KR223 is in the same art area of valves for nuclear reactors (abstract) and teaches (Fig. 3) wherein the check valve mounting portion (130) further includes:  	a second insertion portion including an outflow blocking portion (arrow portion) opening the communication hole (see open spaces for flow) when the first insertion (base portion of 130) is mounted and blocking the communication hole when the first insertion portion is drawn out (the blocking function is shown in Figure 3: when the base portion of 130 is drawn out, i.e., not seated in its lower seat, the arrow portion blocks flow in the passage; the open configuration is shown in Figs. 1 and 2).
A purpose for this teaching is, as described by KR223 (summary), to provide a pressure-driven valve to block coolant flow in direct response to the breaking of the connecting pipe.
The combination of the second insertion portion of KR223 with the apparatus of Malloy2 would have produced a check valve having first and second insertion portions, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Malloy2, a person of ordinary skill would have predicted that combining KR223’s second insertion portion with Malloy2's apparatus would have produced Applicant's claimed invention of a valve apparatus with two insertion portions. The skilled person’s motivation for the combination would have been the expectation of, as described by KR223 (summary), to provide a pressure-driven valve to block coolant flow in direct response to the breaking of the connecting pipe. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Figure 4, the leftmost valve member is labeled as 106 and the rightmost as 160. Based on the corresponding text, Examiner believes the 106 is a typo, and each movable valve member should be 160. 
        2 see the 13-page Foreign Reference in the file 03/19/2020.